DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

Amendment 
2- The amendment filed has been entered and fully considered. Claims 1-14, 17-18 remain pending in the application, where the independent claims have been amended. New Claims 20-23 have been added.


Response to Arguments

3- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 112(b) rejections previously set forth in the final office action mailed on 09/11/2014. The newly added claims present different embodiments of the invention allowed in the previous office action.
Allowable Subject Matter

Claims 1-14, 17-18 and 20-23 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 1, 9 and 12, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A system for the identification of micro-organisms, the system comprising: an irradiation unit that sequentially provides coherent electromagnetic radiation of multiple wavelengths along a common optical path;… a substrate having a solid surface adapted for holding a micro- organism colony, the microorganism colony comprising a plurality of microorganisms; a beamsplitter that directs the coherent electromagnetic radiation from the common optical path towards the retained substrate; 
a first imager arranged directly opposite the beamsplitter from the retained substrate and adapted to obtain images of elastically backward-scattered light patterns from the micro-organism colony irradiated by the respective wavelengths of the directed coherent electromagnetic radiation… a second imager arranged directly opposite the retained substrate from the beamsplitter and adapted to obtain an image of forward-scattered light patterns from the micro- organism colony irradiated by the respective wavelengths of the directed coherent electromagnetic radiation..
and an optical density measurement unit that determines an optical density of the microorganism colony irradiated by the coherent electromagnetic radiation.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Wagner, Shofner, Marks and Jones. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886